Title: To James Madison from an Unidentified Correspondent, [ca. 18 July 1814]
From: 
To: Madison, James


        
          Sir
          [ca. 18 July 1814]
        
        Happening to be at a printing office the Editor shewed me a piece sent him for publication (a Copy of which is inclosed) on the subject of the contemplated detachment of the Militia.
        Being a friend to your administration & an advocate & supporter of the war & unwilling that anything should opperate to retard its rigorous opperation or in any degree countenance & encourage our internal enemies, I prevaled on the Editor to defer the publication of it for the present & give me a copy, with a determination to send it to your Exellency, that you might make such use of it as prudence might direct. Am your Excellencies Obedt. Huml. Servt. & friend
        
          An Advocate for the War.
        
      